Citation Nr: 1626961	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  10-33 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease with chronic sprain of the lumbosacral spine.

2.  Entitlement to an initial disability rating greater than 10 percent for mild degenerative osteoarthritis of the right knee.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1974 and from September 1975 to May 1977. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction of the Veteran's claims file currently rests with the RO in Indianapolis, Indiana.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is associated with the claims file.

Although the issue of entitlement to service connection for bilateral leg pain was perfected by the Veteran in August 2010, the RO granted service connection for radiculopathy of the right and left lower extremities in an April 2015 rating decision.  As the April 2015 rating decision constitutes a full grant of the benefit sought on appeal, that issue is no longer before the Board.  

The issue of entitlement to an increased rating for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since the initial grant of service connection, the Veteran's low back disability has been manifested by flexion to 70 degrees with pain, extension to 5 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 30 degrees with pain, right lateral rotation to 30 degrees with pain, and left lateral rotation to 30 degrees with pain.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent for service-connected degenerative disc disease with chronic sprain of the lumbosacral spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to the issue of entitlement to a higher initial rating for the Veteran's low back disability, this matter stems from a notice of disagreement with the assigned initial rating for that disability awarded in the August 2009 rating decision which originally granted service connection.  There is no duty to provide section 5103(a) (VCAA) notice upon the Veteran's filing of a notice of disagreement as to the initial rating assignment.  38 C.F.R. § 3.159(b)(3) (2015).  Rather, such notice of disagreement triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision and a statement of the case which set forth the relevant diagnostic code rating criteria.  Additionally, prior to the August 2009 rating decision on appeal, the Veteran was provided with an April 2009 letter which satisfied the duty to notify provisions as to the claim for service connection.  As such, the appropriate notice has been given in this case with respect to the initial rating issue on appeal.

Moreover, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran was afforded VA examinations with respect to his claim in June 2009 and July 2013.  38 C.F.R. § 3.159(c)(4).  Toward that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's low back disability under its respective diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examinations provided in this case to be adequate to support an appellate decision.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claims decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the April 2016 Board hearing constitutes harmless error.

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected low back disability.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

With regard to the Veteran's low back disability, the level of disability at the time that service connection was granted is of primary concern.  Additional staged ratings are appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for a low back disability was granted in an August 2009 rating decision, and a 10 percent disability rating was assigned, effective January 26, 2009, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Diagnostic Code 5242 provides that degenerative arthritis of the spine is to be rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula states that a 10 percent rating is for application when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine, and a maximum 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine.  Id.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  Id. at Note (1).

Intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

VA treatment records from 2008 through 2009 note the Veteran's reports of low back pain.  In January 2009, he reported recurrent pain in the low back.  He stated that he used Tramadol for pain on an infrequent basis, probably once per month.  Diagnoses included low back pain, apparently mild, needing infrequent medication.

In June 2009, the Veteran underwent a VA spine examination.  The Veteran reported low back pain which flared with bending, lifting, and sitting for a prolonged period of time.  He denied any incapacitating episodes or hospital admissions relative to his low back disorder in the prior 12-month time period.  He also denied any bowel or urinary problems related to his spine condition.  Physical examination of the lumbosacral spine showed pain on palpation of L4, L5, and S1.  Range of motion showed forward flexion to 75 degrees, extension to 10 degrees, right and left lateral bending to 30 degrees, and right and left rotation to 30 degrees.  There was pain with range of motion.  There was no spasm of the paravertebral muscles.  After repetitive motion testing, there was increased pain, easy fatigability, and lack of endurance with decreased flexion and extension by 5 additional degrees each.  Deep tendon reflexes were 1+ and equal, bilaterally.  Straight-leg raising testing was negative from sitting and lying positions.  Pinprick tests showed normal skin sensitivity.  A Babinski test was negative, bilaterally.  The Veteran was able to perform tiptoeing and stay on his heels.  Gait was normal without assistive devices.  X-ray of the lumbosacral spine showed moderately severe degenerative changes with degenerative disc disease at L4-L5 and L3-L4.  The diagnoses were chronic sprain of the lumbosacral spine and degenerative disc disease of the lumbosacral spine.

In a September 2009 notice of disagreement, the Veteran reported that his low back disability caused pain with difficulty standing at work.

VA treatment records from 2010 through 2013 show continued complaints of and treatment for back pain, including physical therapy.  In January 2010, the Veteran reported constant lower back pain, worse at night and in the morning.  He indicated that his back pain was worse at night and made him restless.  A February 2010 record notes that the Veteran experienced bilateral lower back pain which was worsening.  There was no foot drop or incontinence, and the Veteran was taking Vicodin for his pain.  Examination showed that the Veteran was able to bend at the waist with little difficulty.  A straight-leg raising test was equivocal.  Deep tendon reflexes were 0/4, bilaterally, and there was equal strength.  The diagnosis was chronic low back pain, likely disc disease.  In March 2010, the Veteran reported that he experienced back pain upon awakening in the morning, and that he had to sit on the edge of his bed to loosen up.  He noted that the pain was sometimes better and sometimes worse during the day and the evening.  He rated his pain as a 2 on a 1 to 10 scale.  He stated that he was working approximately 20 hours per week with increased pain after each shift.  He also noted tingling and numbness with sitting on a barstool.  He noted tingling and numbness, weakness in the lower extremities, buckling, and increased pain with cough and sneeze.  He denied bowel or bladder involvement.  The therapist noted that an MRI showed bulging disc.  Range of motion was conducted, but the findings were not reported other than notations that extension was okay, that there was no increased pain with left side bending, and that there was pain with right side bending.  Strength was slightly reduced in hip extension, hamstrings, and in the quadriceps.  A straight-leg raising test was positive, piriformis was positive, and a Faber test was positive.  Posture revealed slight forward bend.  The Veteran was issued a back brace.  The physician reported that the Veteran had stiffness in both of his hips, decreased lower extremity strength, and decreased lower back pain with lower extremity distraction.  

A May 2011 VA treatment record reflects that the Veteran experienced low back pain.  He noted that, while doing heavy lifting at work, his back "went out."  Physical examination showed the lumbar spine paravertebral muscles to be tender to palpation.  A straight-leg raising test was positive.  The diagnosis was low back pain.  May 2011 X-rays of the lumbosacral spine showed degenerative changes at L3-L4, L4-L5, and L5-S1 as well as mild degenerative changes of the facet joints.  In August 2011, the Veteran complained of low back pain with right leg pain.  He denied loss of bowel or bladder.  In October 2011, the Veteran reported back pain for many years, which was worse in the morning but responded to NSAID treatment.  The diagnosis was chronic back pain, stable.  A December 2011 MRI of the lumbar spine revealed degenerative changes of the lumbosacral spine, worst at the L5-S1 levels, with mild to moderate left and moderate right neuroforaminal narrowing and mild spinal canal narrowing at that level.  In September 2012, the Veteran presented with complaints of diffuse back pain with radiculopathy into his legs.  September 2013 and October 2013 notations reflect the Veteran's continued reports of back pain.

In July 2013, the Veteran underwent another VA spine examination.  The Veteran reported that his back pain had worsened since his last examination, and noted that he did a lot of lifting at work.  He reported flare-ups impacting the function of his back every other day on average, which lasted a couple of hours.  He explained that, during a flare-up, he experienced problems bending over.  He was unable to estimate how much his range of motion was affected.  

Physical examination showed range of motion with flexion to 90 degrees or greater, with pain; extension to 30 degrees or greater, with pain; right and left lateral flexion to 30 degrees or greater, with pain; and right and left lateral rotation to 30 degrees or greater, with pain.  The Veteran was able to perform repetitive-use testing with three repetitions, and no change in limitation of motion.  The examiner noted that the Veteran had functional impairment of the thoracolumbar spine after repetitive use, identified as pain on movement and interference with sitting, standing, and/or weight-bearing.  The Veteran also had localized tenderness or pain to palpation of the lumbosacral spine and both SI joints.  There was no guarding or muscle spasm.  Muscle strength was normal and there was no muscle atrophy.  Deep tendon reflexes were absent at the knee and hypoactive at the ankle.  Sensory examination was normal in both upper anterior thighs, both thighs/knees, the left lower leg and ankle and the left foot and toes, but decreased in the right lower leg/ankle and the right foot/toes.  A straight-leg raising test was positive, and there was evidence of radiculopathy with severe intermittent pain, paresthesias, and numbness in the right lower extremity and moderate intermittent pain, paresthesias, and numbness in the left lower extremity.  The nerve roots involved were identified as the femoral nerve and sciatic nerve in each lower extremity.  The radiculopathy was classified as severe on the right side and moderate on the left side.  There were no other neurologic abnormalities found.  The examiner stated that the Veteran had intervertebral disc syndrome, but that there were no incapacitating episodes over the past 12-months.  The Veteran denied the use of assistive devices.  The diagnoses were degenerative disc disease and lumbar radiculopathy.  The examiner stated that the Veteran's thoracolumbar spine disorder impacted his ability to work in that it caused problems bending over, lifting, and carrying heavy things, as well as reaching above his head.

In a July 2014 addendum opinion, the examiner reported that, although the Veteran reported flare-ups of back pain every other day lasting two hours with trouble bending over during the flare, the examiner was not able to render an opinion as to whether or not the Veteran's pain, weakness, fatigability, or incoordination could significantly limit functional ability during a flare-up or when the joint was used repeatedly over time, as it would require speculation to determine the potential amount of range of motion loss without seeing the Veteran during an actual flare.

VA treatment records from 2014 through 2015 reflect continued complaints of and treatment for low back pain.  A January 2014 record reveals that the Veteran was training for a new position at work which required heavy lifting in a way that aggravated his back pain and rendered him unable to perform his work.  He indicated that he missed work due to his pain and because he could not take Percocet while at work.  He also reported that his pain radiated down his lower extremity.  Physical examination showed the Veteran's gait to be antalgic and he rated his pain as a 9 on a 1 to 10 scale.  The Veteran was given a permanent work restriction of no lifting or pushing over 100 pounds.  His physician stated that he could not continue training for his new job of dye setting and was requesting to resume his previous position.  In May 2014, the Veteran called to report a flare of his lower back pain and requested a refill of Percocet.  A June 2014 record reflects that the Veteran's lower back pain flared the prior Friday.  He reported that the pain was severe, and rated it as a 9 on a 1 to 10 scale.  He described the pain as throbbing and noted that it would radiate to the right leg.  He reported using over-the-counter Aleve and back stretches to relieve the pain.  He noted that he had to miss work that day due to the pain.  In November 2014, the Veteran reported back pain radiating to the posterior right leg which was progressive and occasionally felt like the right leg might give out.  He denied having fallen.  The examiner noted that the Veteran was able to bend at the waist with little difficulty, that patellar reflexes were absent, and that there was equal strength.  A February 2015 record indicates that an MRI of the lumbar spine was abnormal, and showed degenerative changes, progressive since 2011.

During his April 2016 hearing before the Board, the Veteran testified that his low back disability caused him to experience pain.  He reported using Aleve and having to take breaks during work.  He also stated that he experienced muscle spasms which sometimes made it difficult to work.  He noted that he was working full-time as a laborer.

After consideration of the pertinent evidence of record, the Board concludes that an initial evaluation greater than 10 percent is not warranted for the Veteran's service-connected low back disability.  The Veteran's 10 percent evaluation contemplates a lumbar spine disability with forward flexion greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  An increased rating greater than 10 percent is not warranted unless the evidence shows forward flexion greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula. 

The evidence of record demonstrates that, throughout the appeal period, the Veteran had forward flexion to 70 or 90 degrees with pain, extension to 5 or 30 degrees with pain, right and left lateral flexion to 30 degrees with pain, and right and left lateral rotation to 30 degrees with pain.  The evidence does not demonstrate muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; reversed lordosis; or abnormal kyphosis.  Although the Veteran reported that he experienced muscle spasms, there is no lay or medical evidence to suggest that such spasms were severe enough to result in abnormal gait or abnormal spinal contour.  Notably, both VA examination reports found no evidence of muscle spasm.  To the extent that the Veteran believes a higher rating is warranted, the Board places greater probative weight on the findings from the clinicians and examiners who have greater expertise than the Veteran in evaluating the disabling characteristics of a thoracolumbar spine disability - including the accurate measure of motion with a goniometer and whether his muscle spasm has been severe enough to result in abnormal gait or spinal contour.  Accordingly, an initial rating greater than 10 percent is not warranted for the Veteran's thoracolumbar spine disability under the pertinent rating criteria.  Id.  

The Board has also considered whether the Veteran is entitled to an increased evaluation for his low back disability under the regulations for intervertebral disc syndrome.  Although the June 2013 VA examiner found intervertebral disc syndrome, there is no lay or medical evidence of at least 2 weeks of incapacitating episodes - as defined by regulation - during any 12-month period.  Thus, an initial rating greater than 10 percent is not warranted under the rating criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

Additionally, the Board has considered whether a separate evaluation is warranted for any neurological component of the Veteran's low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Although the evidence demonstrates that the Veteran experiences radiculopathy of both lower extremities as a result of his service-connected low back disability, service connection for impairment of both the sciatic and femoral nerves of each leg was granted separately in an April 2015 rating decision, and each impaired nerve was awarded a disability rating.  The Veteran is currently service connected for right lower extremity radiculopathy, incomplete paralysis of the sciatic nerve, rated as 10 percent disabling from September 26, 2012 and 40 percent from July 3, 2013; left lower extremity radiculopathy, incomplete paralysis of the sciatic nerve, rated as 10 percent from September 26, 2012 and 20 percent from July 3, 2013; left lower extremity radiculopathy, incomplete paralysis of the femoral nerve, rated as 10 percent disabling from September 26, 2012 and as 20 percent from July 3, 2013; and right lower extremity radiculopathy, incomplete paralysis of the femoral nerve, rated as 10 percent from September 26, 2012, and as 20 percent from July 3, 2013.  The Veteran did not filed a notice of disagreement with those ratings, and they are not currently before the Board.  The Board finds no other separate evaluation for a neurological component is warranted.  

Last, the Board has considered whether there is any additional functional loss not contemplated in the current rating assigned for the Veteran's low back disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 38-43.  The Veteran has complained of regular back pain with painful motion, weakness, excess fatigability, and loss of motion.  He has reported flare-ups, but described the impact as requiring medication and rest.  The evidence does not reflect additional functional impairment and loss to the degree to warrant a rating of 20 percent under the General Rating Formula.  While the Veteran reported problems bending over during a flare-up, the most probative findings, consisting of objective clinical findings, do not reflect that flexion was limited to less than 60 degrees; that combined range of motion was less than 120 degrees; or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.  In particular, the June 2009 VA examiner reported that, although range of motion testing showed flexion to 75 degrees and extension to 10 degrees, there was pain throughout range of motion testing as well as increased pain, easy fatigability, and lack of endurance resulting in an additional loss of 5 degrees of both flexion and extension after repetitive motion testing.  During the July 2013 VA examination, the Veteran was able to perform repetitive motion testing without additional loss of motion.  In a July 2014 addendum, the examiner noted the Veteran's reports of flare-ups of back pain every other day lasting two hours with trouble bending over during the flare, but determined that an opinion as to whether the Veteran's pain, weakness, fatigability, or incoordination could significantly limit functional ability during a flare-up or when the joint was used repeatedly over time could not be provided without resorting to speculation, as it would require speculation to determine the potential amount of range of motion loss without seeing the Veteran during an actual flare.  Although the June 2009 VA examiner reported an additional 5 degrees of loss of flexion and extension after repetitive motion testing, this additional loss was considered by the Board in the assignment of the current rating and does not warrant an increased rating under the pertinent rating criteria.  Accordingly, the Board finds that the Veteran's low back symptoms and manifestations are adequately compensated by the assigned disability rating of 10 percent.  Thus, the Veteran's functional impairment does not warrant a higher initial rating.  Moreover, the evidence does not otherwise reflect functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 that is not already contemplated by the currently assigned rating. 

Based on the foregoing, an initial evaluation greater than 10 percent for the Veteran's service-connected low back disability is not warranted.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's claim, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's low back disability is not so unusual or exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which this disability is evaluated specifically contemplate the level of impairment caused by the left shoulder disability.  Id.  As shown by the evidence of record, the Veteran's low back disability has been manifested by flexion to 70 degrees with pain, extension to 5 degrees with pain, right lateral flexion to 30 degrees with pain, left lateral flexion to 30 degrees with pain, right lateral rotation to 30 degrees with pain, and left lateral rotation to 30 degrees with pain.  When comparing this disability picture to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's low back disability is not inadequate.  An increased evaluation is provided for certain manifestations of and/or levels of functional impairment due to that disability, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluation awarded is adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362.

Last, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran does not contend, and the evidence does not suggest, that he is unemployable as a result of his service-connected low back disability.  Thus, the issue of entitlement to a total rating for compensation purposes based upon individual unemployability has not been raised by the evidence of record, and the issue is not before the Board at this time.


ORDER

Entitlement to an initial rating greater than 10 percent for degenerative disc disease with chronic sprain of the lumbosacral spine is denied.


REMAND

During his April 2016 hearing before the Board, the Veteran reported that he had an upcoming medical appointment in May 2016 for his right knee disability, and that he thought that he might be issued a right knee brace at that time.  As there may be additional VA treatment records pertinent to the Veteran's claim for an increased rating for his right knee disability which have not yet been obtained, , the RO must obtain all updated VA treatment records relating to the Veteran's right knee disability.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Regardless of his response, the RO must obtain all outstanding VA treatment records, to specifically include any treatment reports from May 2016.  All attempts to secure this evidence must be documented in the record by the RO.  

2.  After completing the above actions, the RO must readjudicate the Veteran's claim, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


